                                                                                           FILED
                                                                                  2019 Dec-20 PM 01:02
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

SAN FRANCISCO RESIDENCE                  ]
CLUB, INC., et al.,                      ]
                                         ]
      Plaintiffs,                        ]
                                         ]    Case Nos.: 2:14-CV-1953-KOB
v.                                       ]               2:14-CV-1954-KOB
                                         ]               2:14-CV-1955-KOB
LEADER, BULSO & NOLAN,                   ]
PLC, et al.,                             ]    This Document Relates to All Cases
                                         ]
      Defendants.                        ]

                          MEMORANDUM OPINION

      These three consolidated legal malpractice and unpaid legal fees cases come

before the court on Defendants’ motions for summary judgment filed in each case

and Plaintiffs’ associated motion to exclude two of Defendants’ expert witnesses.

(2:14-cv-1953-KOB, Docs. 205 and 208; 2:14-cv-1954-KOB, Docs. 208, 211, and

214; 2:14-cv-1955-KOB, Docs. 204, 207, and 210).

      The Plaintiffs in these cases were all collectively engaged in the activities

that form the basis of the claims in the underlying lawsuits described below during

which the Defendants allegedly committed malpractice. The Plaintiffs are (1) San

Francisco Residence Club, Inc., a California corporation primarily engaged in real

estate business; (2) Thomas O’Shea, a California resident who conducted real

estate business and appears in his individual capacity and as a trustee of the Trust


                                          1
of Thomas O’Shea and Anne Donahue O’Shea; (3) Anne Donahue O’Shea, a

California resident who conducted real estate business and appears in her

individual capacity and as a trustee of the Trust of Thomas O’Shea and Anne

Donahue O’Shea; (4) Kate Larkin Donahue, a California resident who conducted

real estate business and appears in her individual capacity; and (5) Grandview

Credit, LLC, a California limited liability company primarily engaged in financial

business with only one member who is a California resident and not separately a

plaintiff in this case. The Plaintiffs collectively bring the same claims in these

cases and mostly refer to themselves as “Plaintiffs” in their complaint and brief in

opposition to summary judgment, so, unless differentiation is necessary, the court

will refer to the Plaintiffs collectively throughout this memorandum opinion.

      The Defendants in these cases are (1) Leader, Bulso & Nolan, PLC, a law

firm based in Nashville, Tennessee (“LBN”); and (2) Eugene N. Bulso, Jr., a

lawyer and partner of LBN. Defendants represented Plaintiffs as counsel in the

underlying lawsuits described below. Plaintiffs bring their claims against LBN and

Mr. Bulso collectively, alleging that they are jointly and severally liable for all

claims.

      The Plaintiffs suffered substantial losses from several botched real estate

transactions. They retained Defendants as counsel to recover those losses in at

least five underlying lawsuits. Plaintiffs experienced several setbacks during those


                                           2
lawsuits and place the blame for their suboptimal results on Defendants’ legal

representation. Specifically, Plaintiffs allege that Defendants did not timely

disclose all of the damages that Plaintiffs would pursue; designated an unqualified

expert witness; wrongfully diverted settlement funds; and overbilled Plaintiffs for

attorneys’ fees and expenses. Plaintiffs assert that each of these acts constitutes a

violation of the standard of care that Defendants owed them under the Alabama

Legal Services Liability Act (“ALSLA”).

      Plaintiffs also move to exclude the testimony of two of Defendants’ expert

witnesses. Defendants anticipate that those experts will testify at trial that

Defendants’ representation of Plaintiffs never violated the ALSLA standard of

care. According to Plaintiffs, those two experts are not qualified to give their

opinions, have not used reliable methodology to form their opinions, and will not

provide helpful testimony to a jury.

      Defendants deny that they violated the ALSLA during the course of their

legal representation of Plaintiffs and move for summary judgment on all of

Plaintiffs’ claims. Specifically, Defendants contend that their late disclosure of all

of Plaintiffs’ damage claims in an underlying lawsuit did not deprive Plaintiffs of

any more favorable result; that Defendants did not violate any standard of care in

their choice of an expert witness, a choice that backfired only on a matter of first

impression; that Defendants used settlement funds in a manner approved by their


                                           3
fee agreement with Plaintiffs; and that Defendants never overbilled Plaintiffs.

       Also, Defendants bring a counterclaim in each of these three consolidated

cases to recover a total of $312,327.25 in legal bills that Plaintiffs have not paid.

Defendants move for summary judgment on their counterclaims because they

contend that no genuine dispute exists that they billed Plaintiffs only for reasonable

and necessary services and expenses.

       The court will grant Defendants’ motions for summary judgment as to all of

Plaintiffs’ claims. As explained below, no evidence supports Plaintiffs’ “case

within a case” that they must show to state an ALSLA claim; i.e., Plaintiffs have

failed to show that Defendants’ committed actionable fault in the underlying

lawsuits as required to state a claim in these cases. Also, Plaintiffs’ claims based

on Defendants’ choice of expert witness and handling of settlement funds fail

because neither of these acts breached any duty owed to Plaintiffs.

       And the court will grant in part Defendants’ motions for summary judgment

on their counterclaims as to Plaintiffs’ liability for any damages that a jury may

award. But the court will deny in part Defendants’ motions for summary judgment

on their counterclaims as to the amount of damages for their counterclaims because

a genuine dispute exists as to whether Defendants agreed to waive or reduce some

of their fees.

       The consolidation of these cases, the number of pending motions, the


                                           4
extensive discovery overseen substantially by a Special Master and meticulously

documented on the record, and the nature of Plaintiffs’ claims contribute to the

somewhat convoluted nature of these actions. To most effectively unravel these

cases and to most clearly express the court’s findings, this memorandum opinion

will proceed in the following sequence: (1) the applicable standard of review for

Defendants’ motions for summary judgment; (2) background on each of these three

consolidated cases individually, further broken down into the facts of the

underlying lawsuits during which Defendants’ allegedly committed malpractice;

(3) analysis of Plaintiffs’ motion to exclude two of Defendants’ expert witness; (4)

review of the law governing legal malpractice claims in Alabama; (5) individual

analysis of each of Defendants’ motions for summary judgment as to Plaintiffs’

ALSLA claims; and (6) analysis of Defendants’ counterclaims.

I.    STANDARD OF REVIEW

      A trial court can resolve a claim and/or a counterclaim on summary

judgment only when the moving party establishes two essential elements: (1) no

genuine disputes of material fact exist; and (2) the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a).

      Under the first element of the moving party’s summary judgment burden,

“‘[g]enuine disputes [of material fact] are those in which the evidence is such that

a reasonable jury could return a verdict for the non-movant.’” Evans v. Books-A-


                                          5
Million, 762 F.3d 1288, 1294 (11th Cir. 2014) (emphasis added) (quoting Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996)). And when

considering whether any genuine disputes of material fact exist, the court must

view the evidence in the record in the light most favorable to the non-moving party

and draw reasonable inferences in favor of the non-moving party. White v.

Beltram Edge Tool Supply, Inc., 789 F.3d 1188, 1191 (11th Cir. 2015).

      Conclusory allegations cannot create genuine issues of material fact. Harris

v. Ostrout, 65 F.3d 912, 916 (11th Cir. 1995). And inferences can defeat summary

judgment only if drawn from facts. Carlson v. FedEx Ground Package Sys., Inc.,

787 F.3d 1313, 1318 (11th Cir. 2015).

II.   BACKGROUND

      A.     The Park Tower Case (the Subject Matter of Case No. 2:14-cv-
             1953)

             1.     Underlying Facts in the Park Tower Case

      The “Park Tower Case” refers to the case styled as San Francisco Residence

Club, et al. v. Park Tower LLC, et al., case no. 5:08-cv-01423-AKK, in which

Defendants represented Plaintiffs as counsel.

      The Park Tower Case arose out of Plaintiffs’ attempt in 2007 to purchase a

commercial office building in Huntsville, Alabama known as Park Tower.

Plaintiffs invested nearly $6 million in cash and assumed nearly $5 million in debt

to purchase the property. Plaintiffs intended for the transaction to qualify as a like-

                                           6
kind exchange under Section 1031 of the Internal Revenue Code so they could

defer capital gains taxes. But, after the transaction closed, they owned no interest

in the Park Tower property and reaped no Section 1031 benefits. Instead, title

vested entirely in “Park Tower, LLC,” a limited liability company controlled by

Plaintiffs’ real estate agent and property manager, Scott McDermott, and in which

no Plaintiff had any direct interest. (See cv-1953, Doc. 207-1 at ¶¶ 14–15). 1

       Plaintiffs sued four groups of defendants for the botched transaction: (1)

Scott McDermott and his associates (“the McDermott defendants”); (2) Wilmer &

Lee P.A. and one of the firm’s attorneys, Sam Givhan, who served as Plaintiffs’

closing attorney for the Park Tower transaction (“the W&L defendants”); (3)

Coldwell Banker Real Estate LLC, the franchisor of Mr. McDermott’s real estate

agency; and (4) InterSouth Properties, Inc., an affiliate of Mr. McDermott. (cv-

1953, Doc. 207-1 at ¶ 16). Plaintiffs brought their case, styled as San Francisco

Residence Club, et al. v. Park Tower LLC, et al., case no. 5:08-cv-01423-AKK, in

this court before Judge Abdul Kallon in 2008.

       Mr. Bulso and his firm, LBN, represented Plaintiffs as counsel in the Park

Tower Case. Over the course of three years, Plaintiffs reached pro tanto settlement

agreements with each group of defendants one by one. Plaintiffs first reached cash


1
  Each citation to a docket entry in this memorandum opinion begins with a reference to which
case the court refers: “cv-1953” for case no. 2:14-cv-1953-KOB; “cv-1954” for case no. 2:14-cv-
1954-KOB; and “cv-1955” for case no. 2:14-cv-1955-KOB.

                                              7
settlements with Coldwell Banker and InterSouth. Plaintiffs then reached a pro

tanto settlement agreement with the McDermott defendants pursuant to which

Plaintiffs would acquire total ownership of the Park Tower property in a manner

that would render the transaction a Section 1031 like-kind exchange. Judge Kallon

entered an order enforcing the settlement agreement with the McDermott

defendants on October 7, 2010. (See cv-1953, Doc. 207-1 at ¶¶ 17–19).

      Then the sequence of events underlying Plaintiffs’ allegations of malpractice

in the Park Tower Case occurred.

      After Judge Kallon’s October 7, 2010 order enforcing the settlement

agreement with the McDermott defendants, Plaintiffs finally owned Park Tower.

But, at that time, Park Tower’s investment value was substantially worse than

when Plaintiffs paid for the building in 2007. For example, Park Tower had an

80% occupancy rate in 2007 but had only a 30% occupancy rate in 2010. (cv-

1953, Doc. 231-42 at 4). Scott McDermott was in charge of managing Park Tower

during this three-year period.

      Having taken ownership of a building much less valuable than when they

paid for it three years earlier, Plaintiffs sought to pursue loss of value damages in

the Park Tower Case. And Plaintiffs believed that their closing attorneys in the

Park Tower transaction, the W&L defendants—the only remaining defendants in

the Park Tower Case after the pro tanto settlement agreement with the McDermott


                                           8
defendants—were complicit with Mr. McDermott in damaging Park Tower’s

value.

         So, on October 11, 2010, Plaintiffs disclosed to the court and the W&L

defendants for the first time that Plaintiffs would pursue loss of value damages

against the W&L defendants. (cv-1953, Doc. 207-1 at ¶¶ 20–21). LBN disclosed

those damages by supplementing Plaintiffs’ prior damages disclosure pursuant to

Federal Rule of Civil Procedure 26(e), which requires a party to supplement in a

timely manner a prior disclosure of the damages he alleges if he attempts to assert

a new category of damages. The Rule 26(e) supplement added the loss of value

damages to Plaintiffs’ claimed damages. (Id. at ¶ 21).

         The W&L defendants objected to the Rule 26(e) supplement as untimely and

prejudicial; the new loss of value category of damages would require the court to

reopen discovery and the parties to take additional expert testimony. Judge Kallon

agreed. On March 31, 2011, Judge Kallon entered an order striking the loss of

value damages from Plaintiffs’ Rule 26(e) supplement and precluded Plaintiffs

from pursuing those damages as a Rule 37 sanction. (cv-1953, Doc. 207-1 at ¶ 22).

Federal Rule of Civil Procedure 37 provides that if a party violates Rule 26(e), then

he may not rely on the information he failed to timely disclose “unless the failure

was substantially justified or is harmless.” Judge Kallon did not find Plaintiffs’

failure substantially justified or harmless.


                                           9
      Plaintiffs ultimately settled all claims against the W&L defendants in the

Park Tower Case on January 26, 2013. Pursuant to their settlement agreement,

Plaintiffs received a cash settlement in a confidential amount from the W&L

defendants. (cv-1953, Doc. 207-1 at ¶ 24). The court stayed consideration of a

motion to enforce an attorney’s lien that remains pending in that case.

             2.    ALSLA Claims in this Case Arising out of the Park Tower
                   Case

      In their complaint in case no. 2:14-cv-1953, Plaintiffs allege that Defendants

committed the following violations of the ALSLA during the course of their

representation of Plaintiffs in the Park Tower Case: (1) Defendants failed to timely

disclose that Plaintiffs were asserting loss of value damages, which consequently

resulted in a court sanction precluding Plaintiffs from pursuing those damages; and

(2) Defendants billed Plaintiffs for unreasonable, unnecessary, or nonexistent

services and expenses. (cv-1953, Doc. 1 at ¶¶ 10, 21–29).

      The court cannot determine whether Plaintiffs intended for a few other

factual allegations in their complaint to serve as independent bases for ALSLA

claims. Plaintiffs allege that Defendants (1) “misrepresented the status of the

litigation and misrepresented to Plaintiffs that they had claims worth several

millions of dollars despite Bulso’s superior knowledge of the effect of the

sanctions against Bulso”; (2) failed to meaningfully pursue Grandview Credit’s

claims in the Park Tower Case; and (3) improperly asserted liens on money not

                                         10
owed to them. (cv-1953, Doc. 1 at ¶¶ 11–14).

      But, in any event, those three allegations do not by themselves serve as

ALSLA claims. Plaintiffs do not meaningfully rely on those allegations as

independent bases for ALSLA claims in their response in opposition to summary

judgment. So, to the extent that Plaintiffs intended to state independent ALSLA

claims based on those three allegations, Plaintiffs have abandoned those claims.

See Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“[G]rounds

alleged in the complaint but not relied upon in summary judgment are deemed

abandoned.”); Cole v. Owners Ins. Co., 326 F. Supp. 3d 1307, 1329 (N.D. Ala.

2018) (“The court finds that the Coles abandoned any suppression- or deceit-based

fraud theory by failing to advance a relevant argument in response to Owners’s

motion for summary judgment.”). Instead, those three allegations exist only as

factual allegations on which Plaintiffs’ rely to support their actual ALSLA claims.

             3.     Counterclaims in this Case Arising out of the Park Tower
                    Case

      Defendants have counterclaimed for $66,540.65 in attorneys’ fees and

expenses that Plaintiffs allegedly still owe Defendants for services rendered in the

Park Tower Case. (See cv-1953, Doc. 4 at ¶¶ 8–9). Plaintiffs admit that they did

not pay the $66,540.65 but assert that they had no obligation to pay for reasons

discussed below. Defendants move for summary judgment on their counterclaim

as well as Plaintiffs’ claims.

                                         11
      B.     The Moquin Case (the Subject Matter of Case No. 2:14-cv-1954)

             1.     Underlying Facts in the Moquin Case

      The “Moquin Case” refers to the case styled as San Francisco Residence

Club, et al. v. Baswell-Guthrie, et al., case no. 5:09-cv-00421-CLS, in which

Defendants represented Plaintiffs as counsel.

      The Moquin Case arose from another botched real estate transaction in 2007

involving the same participants as in the Park Tower transaction.

      On January 30, 2007, Plaintiffs paid for two parcels of real property in

Huntsville, Alabama known as Moquin and Fountain and another property known

as Corporate Drive. Through their qualified intermediary, WaMu 1031 Exchange,

Plaintiffs sent cash to W&L with instructions to close the purchases in Plaintiffs’

name as Section 1031 like-kind exchanges.

      Plaintiffs alleged that W&L did not follow their instructions. Instead,

similar to what W&L did in the Park Tower transaction, W&L closed the Moquin

and Fountain purchases in the name of “Moquin, LLC,” an entity in which no

Plaintiff had any direct interest, and closed the Corporate Drive purchase in the

name of “Corporate Drive, LLC,” also an entity in which no Plaintiff had any

direct interest. So, like the Park Tower transaction, Plaintiffs paid for properties

that they did not receive and did not reap Section 1031 benefits as intended.

      Plaintiffs then sued the same groups of defendants as they did in the Park


                                          12
Tower Case who essentially performed the same roles in the Moquin transactions

as they did in the Park Tower transaction: (1) the McDermott defendants; (2) the

W&L defendants; (3) InterSouth; and (4) Coldwell Banker.2 Plaintiffs brought

their case, styled as San Francisco Residence Club, et al. v. Baswell-Guthrie, et al.,

case no. 5:09-cv-00421-CLS, in this court before Judge C. Lynwood Smith in

2009.

        Mr. Bulso and his law firm, LBN, represented Plaintiffs in the Moquin Case.

The case followed a familiar sequence: Plaintiffs settled with InterSouth and

Coldwell Banker for confidential cash amounts; Plaintiffs then entered a pro tanto

settlement agreement with the McDermott defendants pursuant to which the parties

would reform the property transactions to qualify as Section 1031 like-kind

exchanges in Plaintiffs’ name; and then only Plaintiffs’ claims against the W&L

defendants remained.

        Then the sequence of events underlying Plaintiffs’ allegations of malpractice

in the Moquin Case occurred.

        Issues arose with respect to Plaintiffs’ claims against the W&L defendants.

Because Plaintiffs alleged that W&L committed malpractice by violating Section

1031 of the Internal Revenue Code, Plaintiffs needed a witness to testify as an

expert on Section 1031. So LBN hired Joe Vaulx Crockett, III as an expert witness

2
 Plaintiffs also brought suit against an entity known as Baswell-Guthrie and its associates.
Those defendants and Plaintiffs’ claims against them are not relevant to this case.

                                            13
with respect to Section 1031. Mr. Crockett was undisputedly a nationally

recognized expert in Section 1031 real estate transactions, but Judge Smith still

found one issue with Mr. Crockett’s qualifications: he was not licensed to practice

law in Alabama. (See cv-1954, Doc. 213-1 at ¶¶ 9–12).

      In a matter of first impression, Judge Smith found that, because Plaintiffs

alleged in the Moquin Case that W&L violated the Alabama Legal Services

Liability Act by failing to comply with Section 1031 of the Internal Revenue Code,

Plaintiffs required an expert on the standard of care owed by attorneys to clients

under Alabama law, not just an expert on Section 1031. San Francisco Residence

Club, Inc. v. Baswell-Guthrie, 897 F. Supp. 2d 1122, 1192 (N.D. Ala. 2012).

Judge Smith found that, in part because Mr. Crockett was not licensed to practice

law in Alabama, “[r]egardless of the nature and extent of Crockett’s experience

with like-kind exchanges and real estate transactions in general, he does not

possess the requisite experience or competence to testify on the standard of care

expected of real estate attorneys closing property acquisitions in Huntsville,

Alabama.” Id. at 1193. So Judge Smith excluded Mr. Crockett as an expert

witness. As a result, Plaintiffs had no evidence to support their malpractice claims

against W&L and Judge Smith dismissed those claims.

      Like in the Park Tower Case, Plaintiffs eventually settled their remaining

claims against W&L in the Moquin Case.


                                         14
      Plaintiffs litigated separate cases arising out of other real estate transactions

in other jurisdictions while they pursued the Moquin Case before Judge Smith.

Plaintiffs brought suit against several of the same defendants and their associates in

federal courts in Hawaii and California and in state court in California. The facts

of these so-called “White Sands Cases” and the “Contra County Case” are not

pertinent to the present motions for summary judgment; but, importantly,

Defendants represented Plaintiffs in those cases while representing Plaintiffs in the

Moquin Case. And Defendants applied some of the proceeds obtained from the

cash settlement with Coldwell Banker in the Moquin Case to the fees that Plaintiffs

owed to Defendants in the White Sands Cases and the Contra County Case.

      Defendants asserted that they could apply the funds obtained from the

Coldwell Banker settlement agreement in the Moquin Case to legal fees owed in

other cases pursuant to a fee agreement they entered into with Plaintiffs on August

5, 2009. (See cv-1954, Doc. 213-1 at ¶ 15). Indeed, that agreement provides that

the fees owed in the Park Tower Case, the Moquin Case, and the White Sands

Cases could be paid out of settlement proceeds obtained in any of those cases. (cv-

1954, Doc. 24-4 at 1).

             2.    ALSLA Claims in this Case Arising out of the Moquin Case

      In their complaint in case no. 2:14-cv-1954, Plaintiffs allege that Defendants

committed the following violations of the ALSLA during the course of their


                                          15
representation of Plaintiffs in the Moquin Case: (1) Defendants failed to designate

a suitable expert witness to support Plaintiffs’ ALSLA claims—instead,

Defendants designated an expert that Judge Smith excluded because the witness

was not an expert on the standard of care owed by attorneys in Alabama; (2)

Defendants wrongfully diverted funds obtained from the cash settlement with

Coldwell Banker; and (3) Defendants billed Plaintiffs for unreasonable,

unnecessary, or nonexistent services and expenses. (See cv-1954, Doc. 1 at ¶¶ 10–

14, 27–34).

              3.    Counterclaims in this Case Arising out of the Moquin Case

      Defendants have counterclaimed for $147,666.53 in attorneys’ fees and

expenses that Plaintiffs allegedly still owe Defendants for services rendered in the

Moquin Case. (See cv-1954, Doc. 4 at ¶¶ 9–10). Plaintiffs admit that they did not

pay the $147,666.53 but assert that they did not owe that amount for reasons

discussed below. Defendants move for summary judgment on their counterclaim

as well as Plaintiffs’ claims.

      C.      Unpaid Attorneys’ Fees in the White Sands Cases (the Subject
              Matter of Case No. 2:14-cv-1955)

      Plaintiffs originally brought only an elder abuse claim in case no. 2:14-cv-

1955, but the court dismissed that claim on December 16, 2015 for Plaintiffs’

failure to state a plausible claim for relief. Only Defendants’ counterclaim for

$98,120.07 in unpaid attorneys’ fees and expenses in connection with the White

                                         16
Sands Cases remains in case no. 2:14-cv-1955. (See cv-1955, Doc. 26). Plaintiffs

admit that they did not pay the $98,120.07 but assert that they did not have to pay

it for reasons discussed below.

       Having set out the background necessary for the motions presently before

the court, the court will analyze Defendants’ motions for summary judgment filed

in each case. But the court will begin with Plaintiffs’ Daubert motion to exclude

the testimony of two of Defendants’ expert witnesses.

III.   ANALYSIS

       A.    Plaintiffs’ Daubert Motion to Exclude the Expert Testimony of
             Bruce Rogers and Eugene Bulso

       Defendants disclosed Bruce Rogers, Esq. and Eugene Bulso, Jr., Esq. as

potential expert witnesses in these cases. Mr. Rogers is a partner of the law firm

Bainbridge, Mims, Rogers & Smith, LLP whom Defendants retained “to testify

regarding the standards of care that applied to LBN during its representation of

Plaintiffs, as well as LBN’s compliance with those standards.” (cv-1953, Doc.

221-1 at 2). As stated above, Mr. Bulso is a Defendant in this case and a partner of

LBN whom Defendants “expect[] to testify that the legal services that he and his

firm provided to Plaintiffs complied with the applicable standard of care in all

regards.” (Id. at 3).

       Mr. Rogers summarized his opinions in an expert report. (cv-1953, Doc.

221 at 6–38). Because Mr. Bulso is a Defendant not “retained or specially

                                         17
employed to provide expert testimony in [this] case,” Defendants did not have to

disclose an expert report from him under Federal Rule of Civil Procedure

26(a)(2)(B). But Plaintiffs still move to exclude Mr. Bulso’s testimony based on

Defendants’ description of his anticipated testimony and Mr. Bulso’s endorsement

of all of Mr. Rogers’s opinions. (See cv-1953, Doc. 208 at 21–23).

      Plaintiffs move to exclude Mr. Rogers and Mr. Bulso under Federal Rule of

Evidence 702 and the Daubert framework. Rule 702 governs the admissibility of

expert testimony and provides as follows:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the evidence
             or to determine a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and
             methods; and

             (d) the expert has reliably applied the principles and methods to
             the facts of the case.

      The Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc.

established rules for a district court’s inquiry into the admissibility of expert

testimony under Rule 702. 509 U.S. 579 (1993). And the Eleventh Circuit

explained that district courts should fulfill their “gatekeeping” function concerning


                                           18
the admissibility of expert testimony under Daubert by evaluating whether the

expert testimony meets three requirements: qualification, reliability, and

helpfulness. Seamon v. Remington Arms Co., LLC, 813 F.3d 983, 988 (11th Cir.

2016).

      First, under the “qualification” prong, the court must determine whether “the

expert is qualified to testify competently regarding the matters he intends to

address.” Seamon, 813 F.3d at 988 (quoting City of Tuscaloosa v. Harcros

Chemicals, Inc., 158 F.3d 548, 562 (11th Cir. 1998)) (citing in turn Daubert, 509

U.S. at 589). Second, under the “reliability” prong, the court must determine

whether the expert’s methodology “is sufficiently reliable as determined by the sort

of inquiry mandated in Daubert.” Id. The “sort of inquiry mandated in Daubert”

requires evaluating “whether the reasoning or methodology underlying the

testimony is scientifically valid and . . . whether that reasoning or methodology

properly can be applied to the facts in issue.” Daubert, 509 U.S. at 600 (quotation

omitted). And finally, under the “helpfulness” prong, the court must decide

whether “the testimony assists the trier of fact, through the application of scientific,

technical, or specialized expertise, to understand the evidence or to determine a

fact in issue.” Seamon, 813 F.3d at 988 (quoting Harcros, 158 F.3d at 562) (citing

in turn Daubert, 509 U.S. at 589).

      Here, Plaintiffs argue that Mr. Rogers and Mr. Bulso fail all three prongs


                                          19
under the Daubert framework; i.e., that neither person is qualified to testify as an

expert, uses reliable methodology, nor would give testimony helpful to a jury.

              1.     Motion to Exclude Bruce Rogers as an Expert

       Starting with Mr. Rogers, Plaintiffs assert that he lacks qualifications to give

the following opinions that Plaintiffs contend are not based on reliable

methodology or helpful: (1) that Defendants did not violate the standard of care

that an attorney owes to his client by failing to timely disclose the loss of value

damages in the Park Tower Case; (2) that Judge Kallon’s sanction in the Park

Tower Case did not proximately cause any damages to Plaintiffs; (3) that Mr.

Bulso did not violate the standard of care by taking the Coldwell Banker settlement

funds from his IOLTA account; and (4) that Defendants did not violate the

standard of care by designating Mr. Crockett as an expert witness in the Moquin

Case.3 (cv-1953, Doc. 208 at 5–19).

       Focusing their arguments on reliability and helpfulness, Plaintiffs do not

specifically challenge Mr. Rogers’s qualifications to testify as an expert on the

standard of care an attorney owes to his client in Alabama. And the court finds

that he is qualified in this regard. Mr. Rogers is a partner at the law firm

3
  Plaintiffs also moved to exclude Mr. Rogers’s opinion that Grandview Credit had no claim for
a violation of written escrow instructions and any opinions that Mr. Rogers “did not include in
his report and others for [w]hich Mr. Rogers stipulated he was not opining.” (cv-1953, Doc. 208
at 19–20). The court will not substantively analyze these challenged opinions in this
memorandum opinion because Plaintiffs do not assert any Rule 702 or Daubert basis to exclude
those opinions and those opinions have no bearing on the present motions for summary
judgment.

                                              20
Bainbridge, Mims, Rogers & Smith, LLP; he has practiced law in Alabama since

1983; indicative of his respect by the Bar, he served as President of the

Birmingham Bar Association in 2002 and as Chairperson and member of several

Bar Association committees throughout his career; he has litigated at least 99 cases

since 2006; he has given CLE presentations or published papers at least 15 times

since 1993; he has conducted approximately 300 mediations as a mediator; and he

has testified as an expert in four cases.

      But Plaintiffs do challenge Mr. Rogers’s qualifications to give one opinion.

Plaintiffs assert that Mr. Rogers lacks the qualifications to opine that Plaintiffs’

claim for loss of value damages in the Park Tower Case would likely have failed

because poor market conditions and the 2008 recession damaged Park Tower’s

value. (cv-1953, Doc. 208 at 12). Plaintiffs contend that Mr. Rogers “is not a real

estate expert,” “has no specialized knowledge of the effect of the 2007–2008 real

estate crash on commercial office buildings in Huntsville, AL,” “did not review

any data to determine whether the loss of value was caused by the ‘great

recession,’” and “did not even read Mr. Grelier’s expert report on proximate cause

and damages.” (Id.). But none of those facts concern Mr. Rogers’s qualifications

to give the opinions that he actually gives, as opposed to Plaintiffs’

mischaracterizations of those opinions.

      Mr. Rogers actually opines that Defendants did not violate the standard of


                                            21
care in making the strategic decision to not pursue loss of value damages from the

very beginning of the Park Tower Case. (cv-1953, Doc. 221-1 at 12). According

to Mr. Rogers, Defendants reasonably anticipated that jurors would infer on their

own that the 2008 recession diminished Park Tower’s value, so Defendants

reasonably decided not to risk their clients’ credibility by trying to convince a jury

that W&L’s actions in fact caused loss of value damages from the outset of the

Park Tower Case. (cv-1953, Doc. 209 at 9–10). Mr. Rogers is qualified to give

these opinions because, as explained above, he is qualified to testify as to whether

Defendants’ actions violated the Alabama standard of care. Mr. Rogers does not,

as Plaintiffs argue, opine that the recession or the real estate market caused Park

Tower’s loss of value, so he does not need to be a real estate expert to testify.

Instead, his opinion addresses the reasonableness of the attorneys’ strategy.

      Turning next to the reliability of Mr. Rogers’s opinions, Plaintiffs argue

throughout their Daubert motion that Mr. Rogers has identified no methodology

whatsoever that he used to form his opinions on whether Defendants violated the

standard of care. But Mr. Rogers’s expert report explains his methodology in

detail. He explained that he interviewed Mr. Bulso; attended portions of Anne

Donahue O’Shea’s deposition; analyzed a multitude of documents relating to

Defendants’ representation of Plaintiffs in the Park Tower Case and the Moquin

Case; and then relied on his education, training, and experience as a litigator,


                                          22
arbitrator, and mediator to form his opinions. (cv-1953, Doc. 221-1 at 7–12).

      Though Mr. Rogers’s methods might not be characterized as “scientific”

methods as those discussed in Daubert, the Supreme Court has held that “some of

Daubert’s questions can help to evaluate the reliability even of experience-based

testimony” like that of Mr. Rogers. See Kumho Tire Co. v. Carmichael, 526 U.S.

137, 151 (1999). And if the scientific Daubert factors—that an expert opinion is

capable of being tested, subjected to peer review or publication, given with a

known or potential error rate, and accepted by the scientific community—do not

logically apply to the expert opinions offered in a case, then the court should

consider any other factors that bear on reliability. Seamon, 813 F.3d at 988 (citing

Daubert, 509 U.S. at 593–95).

      Here, the court finds that all of Mr. Rogers’s expert opinions on whether

Defendants violated the standard of care are sufficiently reliable under Daubert.

As stated above, Mr. Rogers interviewed Mr. Bulso, attended parts of Ms.

O’Shea’s deposition, and studied a vast assortment of documents from the Park

Tower and Moquin Cases. Mr. Rogers could not have employed any other

reasonable methodology to bring himself up to speed on the entire history of

Defendants’ representation. He then applied his specialized knowledge and

experience—his 35-year law practice in litigation, hundreds of mediations, several

CLE presentations, and experience as an expert witness in past cases—to analyze


                                         23
Defendants’ compliance with the attorney standard of care. In other words, he

meticulously analyzed every detail of Defendants’ representation and compared

their actions to his professional opinion of the standard of care. Thus, the court

finds reliable Mr. Rogers’s opinions on Defendants’ compliance with the standard

of care relating to the strategy about the loss of value damages in the Park Tower

Case, the expert witness designation in the Moquin Case, and the use of Coldwell

Banker settlement funds.

      The court also finds reliable Mr. Rogers’s opinion on the lack of harm that

Defendants caused Plaintiffs in the Park Tower and the Moquin Cases. Mr. Rogers

based this opinion on evidence that Judge Kallon’s and Judge Smith’s orders that

precluded Plaintiffs from recovering certain damages in those cases had no impact

on Plaintiffs’ pending claims for those same damages in the California lawsuits.

(cv-1953, Doc. 221-1 at 21). Mr. Rogers cited specifically to an email written by

Ms. O’Shea as the evidence for his opinion. (Id.) So his opinion is reliable

because Plaintiffs and the court can trace the opinion straight to its source and, as

he did with his other opinions, Mr. Rogers appropriately applied his specialized

knowledge and experience to the evidence.

      Finally, the court turns to the last prong of the admissibility of expert

testimony: helpfulness. Expert testimony is helpful if it “concerns matters that are

beyond the understanding of the average lay person.” United States v. Frazier, 387


                                          24
F.3d 1244, 1262 (11th Cir. 2004). In this case, the standard of care that an attorney

owes to his client and the effects of court sanctions on damages go beyond the

understanding of the average lay person. So the court finds that Mr. Rogers’s

opinions would be helpful to a jury.

      Having found that Mr. Rogers is qualified to give all of his opinions and that

all of his opinions are reliable and helpful, the court will deny Plaintiffs’ motion to

exclude him as an expert witness.

             2.     Motion to Exclude Eugene Bulso, Jr. as an Expert

      Defendants expect Mr. Bulso to testify “that the legal services that he and

his firm provided to Plaintiffs complied with the applicable standard of care in all

regards,” specifically with respect to “[t]he pleading and prosecution of Plaintiffs’

available or potentially available damages”; “[c]ommunicating with Plaintiffs

regarding the status of the Underlying Lawsuits”; “[i]dentifying, retaining, and

disclosing expert witnesses in the Underlying Lawsuits”; “[d]rafting the settlement

agreement . . . with the McDermott defendants and others”; and billing. (cv-1953,

Doc. 208 at 3–4).

      Plaintiffs raise only a few arguments unique to Mr. Bulso’s testimony.

Instead, because “Mr. Bulso’s opinions mirror Mr. Rogers’s opinions,” Plaintiffs

“incorporate their arguments asserted to preclude Mr. Rogers’s opinion testimony”

into their arguments to exclude Mr. Bulso’s opinion testimony. (cv-1953, Doc.


                                          25
208 at 22). The court has rejected those arguments and thus will deny the motion

to exclude Mr. Bulso’s opinions that mirror those of Mr. Rogers. (See id. at 21,

¶¶ A–E).

      Also, Plaintiffs do not challenge Mr. Bulso’s qualifications or the reliability

or helpfulness of his actual expected testimony. Instead, Plaintiffs construct a

strawman of Mr. Bulso’s anticipated expert testimony and then strike it down.

      Plaintiffs contend that, besides his opinions that mirror those of Mr. Rogers,

Mr. Bulso will opine that (1) Defendants fully communicated with Plaintiffs during

the Park Tower Case and the Moquin Case; and (2) that he is not guilty of

malpractice. (cv-1953, Doc. 208 at 22–23). Plaintiffs move to exclude the first

opinion as a question of fact reserved for a jury and move to exclude the second

opinion as a legal conclusion that would not help a jury. (Id.).

      But those two opinions are not the actual expert opinions that Mr. Bulso

intends to give. Again, Defendants expect Mr. Bulso to testify that “the legal

services that he and his firm provided to Plaintiffs complied with the applicable

standard of care in all regards.” (cv-1953, Doc. 221-1 at 3). Plaintiffs have not

challenged Mr. Bulso’s qualifications to give those opinions or challenged the

reliability and helpfulness of those opinions. So the court will deny their motion to

exclude Mr. Bulso’s expert testimony.

      The court turns next to Defendants’ motions for summary judgment on


                                         26
Plaintiffs’ ALSLA claims and begins with a discussion of the law governing those

claims.

      B.     The Law Governing Legal Malpractice Claims in Alabama

      The Alabama Legal Services Liability Act provides the sole cause of action

against a legal service provider in Alabama for the violation of the standard of care

applicable to a legal service provider. Ala. Code §§ 6-5-572(1), 6-5-573. The

ALSLA defines the standard of care owed by a legal service provider as “such

reasonable care and skill and diligence as other similarly situated legal service

providers in the same general line of practice in the same general area ordinarily

have and exercise in a like case.” Ala. Code § 6-5-580(1).

      To prevail on a legal malpractice claim under the ALSLA, the plaintiff

“must prove the same basic elements as in a negligence action: duty, breach,

proximate cause, and damages.” Pickard v. Turner, 592 So. 2d 1016, 1019 (Ala.

1992) (citing Moseley v. Lewis & Brackin, 533 So. 2d 513, 515 (Ala. 1988)). The

plaintiff must also prove that, “but for the attorney’s negligence, the legal matter

concerning which the attorney is alleged to have been negligent would have been

resolved more favorably to the plaintiff.” Bonner v. Lyons, Pipes & Cook, P.C., 26

So. 3d 1115, 1120 (Ala. 2009). To meet this burden, the plaintiff must prove two

elements: (1) that the plaintiff would have been entitled to a more favorable result

but for his attorney’s negligence; and (2) that the attorney’s negligence in fact


                                          27
caused the less favorable result. Id.

        The first element—that the plaintiff would have achieved a more favorable

result but for his attorney’s negligence—places upon the plaintiff “the dual burden

of proving . . . the underlying claim and the instant malpractice claim.” Morrison

v. Franklin, 655 So. 2d 964, 966 (Ala. 1995) (emphasis in original). In other

words, the plaintiff must prove a “case within a case”; i.e., he must prove the

merits of the underlying legal issue to demonstrate that his attorney’s negligence

deprived him of a more favorable result to which he would have been entitled.

Valentine v. Watters, 896 So. 2d 385, 394 n.5 (Ala. 2004); see Wilborn v. Trant,

2019 WL 1715642, at *9 (N.D. Ala. Apr. 17, 2019) (explaining the “case within a

case” concept underlying an ALSLA claim) (citing Valentine, 896 So. 2d at 394

n.5).

        The second element—that the attorney’s negligence in fact caused the less

favorable result—is the “proximate cause” element of an ALSLA claim. Pickard,

592 So. 2d at 1020. To prove proximate cause, the plaintiff must show “an act or

omission that in a natural and continuous sequence, unbroken by any new

independent causes, produces the injury and without which the injury would not

have occurred.” Martin v. Arnold, 643 So. 2d 564, 567 (Ala. 1994) (citing

Thetford v. City of Clanton, 605 So. 2d 835, 840 (Ala. 1992)).

        An ALSLA claim is subject to the defendant’s defense of the “case within a


                                         28
case”; i.e., “the defendant is entitled to assert defenses that would have been

presented in the underlying action.” Valentine, 896 So. 2d at 394 n.5. The

defendant may defeat an ALSLA claim by defending the underlying action with

“any and all substantive and procedural defense, restriction, limitation, or

immunity which could have the effect of limiting, mitigating, reducing, or avoiding

liability or damages” in the underlying action. Ala. Code § 6-5-579(b); see

Valentine, 896 So. 2d at 394 n.5 (explaining that Ala. Code § 6-5-579(b)

“contemplates the ‘case within a case’ concept”).

      C.     Plaintiffs’ ALSLA Claims in Case No. 2:14-cv-1953 Concerning
             the Park Tower Case

      Plaintiffs allege that Defendants committed the following violations of the

ALSLA during the course of their representation of Plaintiffs in the Park Tower

Case: (1) Defendants failed under Rule 26(e) to timely disclose that Plaintiffs were

asserting loss of value damages, which consequently precluded Plaintiffs from

pursuing those damages; and (2) Defendants overbilled Plaintiffs.

             1.    The Untimely Rule 26(e) Supplement

      Plaintiffs first allege malpractice in the Park Tower Case based on

Defendants’ failure to timely supplement Plaintiffs’ Rule 26 damages disclosure in

that case. On October 11, 2010, when only the W&L defendants remained as

defendants in the Park Tower Case, Plaintiffs asserted that W&L was responsible

for Park Tower’s depreciation from the time when Plaintiffs paid for it on

                                          29
September 24, 2007 to the time they gained ownership of the property on October

7, 2010. Plaintiffs had not previously asserted loss of value damages in the Park

Tower Case so Judge Kallon struck those damages, which, according to Plaintiffs,

precluded them from recovering several million dollars of loss of value damages.

         To survive summary judgment on Plaintiffs’ claim that Defendants’

untimely Rule 26(e) supplement violated the ALSLA, Plaintiffs must show a

genuine dispute as to whether they would have fared better in the Park Tower Case

but for the untimely supplement. See Bonner, 26 So. 3d at 1120. In other words,

Plaintiffs must show that if Defendants timely disclosed the loss of value damages,

then reasonable jurors could find that Plaintiffs would have been entitled to those

damages. But, for the following reasons, Plaintiffs were not entitled to those

damages for lack of proximate cause between W&L’s conduct and Park Tower’s

depreciation, so they cannot prove their case within a case to support an ALSLA

claim.

         Under Alabama law, “[p]roximate cause is an act or omission that in a

natural and continuous sequence, unbroken by any new independent causes,

produces the injury and without which the injury would not have occurred.”

Martin, 643 So. 2d at 567 (citing Thetford, 605 So. 2d at 840). A “superseding

cause” breaks the chain of proximate causation between the defendant and the

ultimate injury. Alabama Power Co. v. Moore, 899 So. 2d 975, 979 (Ala. 2004).


                                          30
And a “superseding cause” is an unforeseeable new and independent act that is not

a natural and probable result of the defendant’s act. Id.

      But, if an intervening act is a natural and probable result of the defendant’s

act, then the intervening act does not break the chain of proximate causation

between the defendant’s act and the ultimate injury. Alabama Power, 899 So. 2d

at 979. And the reasonable foreseeability of an intervening act determines whether

that act defeats proximate cause. See id. (“[T]he line is drawn to terminate the

defendant’s responsibility for injuries of the unanticipated sort resulting from

intervening causes which could not reasonably be foreseen, and which are no

normal part of the risk created.”) (emphasis in original) (quotations and citation

omitted).

      Ordinarily, a jury must answer whether a reasonable person in the

defendant’s circumstances would have foreseen the consequences of his act.

Alabama Power, 899 So. 2d at 979. But, when “the facts of the cause are not

conflicting, and where there can be no reasonable difference of opinion as to the

conclusion to be reached upon them, those questions are for the decision of the

court as a matter of law.” Id. (quotation and citation omitted). The court can

resolve the issue of proximate cause as a matter of law in this case.

      W&L closed the Park Tower purchase in the name of Park Tower, LLC, an

entity controlled by Mr. McDermott in which no Plaintiff had any direct interest.


                                         31
Mr. McDermott then mismanaged the Park Tower property for approximately three

years. No evidence shows that W&L participated in or should have foreseen the

mismanagement. So Mr. McDermott’s mismanagement was an unforeseeable

superseding cause of Park Tower’s depreciation that breaks the chain of proximate

cause between W&L and Park Tower’s loss of value.

      Plaintiffs allege that the following chain of events demonstrates that W&L

proximately caused Park Tower’s depreciation: (1) W&L negligently closed the

Park Tower purchase in the name of Park Tower, LLC; (2) closing the purchase in

the name of Park Tower, LLC vested Mr. McDermott with control over Park

Tower; (3) Mr. McDermott mismanaged Park Tower over the course of three

years; and (4) Mr. McDermott’s mismanagement caused Park Tower’s substantial

depreciation. (See cv-1953, Doc. 228 at 50–64). The court disagrees.

      No genuine dispute exists that no reasonable person should have foreseen

that Mr. McDermott would mismanage Park Tower as a consequence of W&L

closing the purchase in the name of Park Tower, LLC. Plaintiff Thomas O’Shea

testified at his deposition that he chose Mr. McDermott to manage Park Tower

after performing due diligence on him and was satisfied with his assurances:

             Well, before I invested in anything, there were some assurances
      that I needed to have from Scott [McDermott] and from anyone, for
      that matter. No. 1, that my 1031 would be safe and secure, and my
      investments would be safe and secure. The properties would be
      yielding income.


                                        32
            I specifically asked [Mr. McDermott] if he had lawyers, and he
      assured me he did, Wilmer & Lee. In fact, he drove me around to
      Wilmer & Lee’s office. I asked him if he has a management
      company. He told me he did. I asked him if he was a legitimate
      Coldwell Banker broker. He assured me he was.

            At this point in my life, I was tired of taking care of small
      investments that I had myself. I was coming to the age where I—
      someone told me put out the paint bucket and give your investments
      to some professionals who will manage it and give you a rate of
      income on your investments.

            And so I inquired as to whether [Mr. McDermott] and his
      properties would do all that, and he assured me that they would. And
      I was happy about that.

(cv-1953, Doc. 207-2 at 8). Because of Mr. O’Shea’s satisfaction with Mr.

McDermott as a manager before the Park Tower purchase, W&L could not have

foreseen that Mr. McDermott would so haphazardly manage Park Tower.

      Defendants’ counsel pressed Mr. O’Shea at his deposition on how W&L

caused the depreciation of Park Tower. Mr. O’Shea testified that W&L caused the

depreciation because they “gave all our money to Scott McDermott so that he

could buy a building in his name, in the name of the LLC.” (cv-1953, Doc. 207-2

at 16). Defendants’ counsel responded, “[o]ther than that, what did Sam Givhan or

Wilmer & Lee do that injured the value of the property?” (Id.). Mr. O’Shea

testified, “[w]ell, that—that in itself. I’m not sure if they did something else or not.

. . . They may have lied and cheated along the way. I don’t know.” (Id.).

      Mr. O’Shea then described exactly how Park Tower’s value diminished, but


                                          33
he placed the blame entirely on Mr. McDermott: “[Mr. McDermott] was taking the

profits out of the building and paying his own bills, legal bills against us, for one.

He . . . just gave some offices to his own sister. He was not leasing to anybody.

The leasing went—the vacancy rate went way down. The building was worth

roughly, I believe, about a half by the time we got it back.” (cv-1953, Doc. 207-2

at 22). W&L could not have foreseen such unusual acts of mismanagement.

      Plaintiffs also cite to attorney Michael Shiffman’s deposition as evidence of

proximate cause. (cv-1953, Doc. 228 at 58–59). Mr. Shiffman did not represent

Plaintiffs in the underlying lawsuits, but he has represented them in related matters

and he consulted with Mr. Bulso about Plaintiffs’ desire to sue W&L.

      At his deposition, Mr. Shiffman described his opinion of W&L’s culpability

in the loss of Park Tower’s value:

      Sam [Givhan, a W&L attorney,] didn’t follow escrow instructions;
      Sam stole our money; Sam gave our money to Scott McDermott to
      use as he saw fit; Sam gave control of the property to Scott
      McDermott; Sam didn’t cooperate in trying to fix the mistakes that he
      made either intentionally or negligently; Sam was the gatekeeper and
      he opened the gate inappropriately and we were damaged; and we got
      damaged because Scott was an inexperienced operator; Scott had no
      money, he couldn’t possibly have run that building properly, and he
      was stealing the money, and it took three-plus years to get control of it
      and another five to six years to fix it.

(cv-1953, Doc. 231-39 at 1). So, like Mr. O’Shea’s deposition, Mr. Shiffman’s

deposition outlines Plaintiffs’ theory of proximate cause: W&L failed to properly

close the Park Tower sale; as a result, Mr. McDermott controlled Park Tower; and

                                           34
then Mr. McDermott mismanaged Park Tower. Again, these events do not show

how W&L should have foreseen Mr. McDermott’s mismanagement, so Mr.

Shiffman’s deposition also does not create a genuine issue of proximate cause.

      If a genuine dispute of proximate cause existed, then the court would expect

to find evidence on the record showing that Mr. McDermott had mismanaged

Plaintiffs’ other properties before the Park Tower purchase or any other conduct

that should have put W&L on notice of the risks involved with leaving Mr.

McDermott in charge. But no such evidence exists.

      So no genuine dispute exists that Plaintiffs were not entitled to recover loss

of value damages against W&L in the Park Tower Case for lack of proximate

cause between W&L’s actions and those damages. Thus, Plaintiffs have failed to

show how Defendants’ failure to timely raise Plaintiffs’ claim for loss of value

damages deprived Plaintiffs of a more favorable result to which they would have

been entitled. Because Plaintiffs have failed to raise a genuine issue of this

necessary element of their ALSLA claim, the court will grant Defendants’ motion

for summary judgment as to Plaintiffs’ ALSLA claim based on the untimely Rule

26 supplement in the Park Tower Case.

             2.     Overbilling in the Park Tower Case

      In their complaint, Plaintiffs allege that Defendants violated the ALSLA by

“excessively overcharging Plaintiffs for deficient legal services, billing for services


                                          35
not performed, and billing for services that were not necessary.” (cv-1953, Doc. 1

at ¶ 27). But, in their brief in opposition to summary judgment, Plaintiffs reframe

their overbilling claim as a synonymous affirmative defense to Defendants’

counterclaim for unpaid legal fees. (cv-1953, Doc. 228 at 71–72). The court

agrees that Plaintiffs’ claim for overbilling—that Defendants seek to recover legal

fees not owed—is more appropriately pled as an affirmative defense to

Defendants’ counterclaim. So the court will address Plaintiffs’ overbilling

arguments when analyzing the motions for summary judgment on Defendants’

counterclaims.

      D.     Plaintiffs’ ALSLA Claims in Case No. 2:14-cv-1954 Concerning
             the Moquin Case

      Plaintiffs allege that Defendants committed the following violations of the

ALSLA during the course of their representation of Plaintiffs in the Moquin Case:

(1) Defendants failed to designate a suitable expert witness to support Plaintiffs’

ALSLA claims—instead, Defendants designated an expert that Judge Smith

excluded because the witness was not an expert in the standard of care owed by

attorneys in Alabama; (2) Defendants wrongfully diverted funds obtained from the

cash settlement with Coldwell Banker; and (3) Defendants overbilled Plaintiffs.

The court addresses each claim in turn.



             1.    The Unsuccessful Designation of Joe Vaulx Crockett, III as

                                          36
                   an Expert Witness

      In the Moquin Case, Plaintiffs alleged that W&L committed legal

malpractice by failing to close the Moquin transaction in a manner that qualified

the purchase as a like-kind exchange under Section 1031 of the Internal Revenue

Code for Plaintiffs’ benefit. In other words, Plaintiffs asserted that W&L violated

the ALSLA by violating Section 1031.

      So Defendants decided that Plaintiffs needed expert testimony on Section

1031. Defendants designated Joe Vaulx Crockett, III as Plaintiffs’ expert witness.

The parties do not dispute that Mr. Crockett was a qualified expert on Section 1031

real estate transactions. But the defendants in the Moquin Case “argue[d] that

Crockett’s lack of familiarity with Alabama law, or the customs and practices of

attorneys practicing real estate law in the Huntsville, Alabama area should

preclude him from offering opinion testimony” about the ALSLA standard of care.

Baswell-Guthrie, 897 F. Supp. 2d at 1192.

      Judge Smith took up the issue as a matter of first impression. No court had

decided whether an expert only on Section 1031 transactions who was not licensed

to practice law in Alabama could testify as to whether an Alabama attorney

breached the Alabama standard of care when closing a Section 1031 transaction.

      Judge Smith found that Mr. Crockett could not testify as an expert witness

and explained his decision as follows:


                                         37
             Crockett’s deposition testimony is largely focused on the
      requirements of Section 1031, and the role of a closing attorney in a
      transaction intended to be a like-kind exchange. While those issues
      unquestionably form part of the underlying basis for plaintiffs’ claims
      against [W&L], the claims under consideration . . . are for violations
      of the Alabama Legal Services Liability Act. Any witness who
      proposes to provide expert opinion testimony in connection with such
      a claim must be competent to testify about that degree of reasonable
      care, skill, and diligence that similarly situated attorneys providing
      legal services in the same general line of practice in the same general
      locality or area ordinarily have and exercise in a similar case.
      Regardless of the nature and extent of Crockett’s experience with like-
      kind exchanges and real estate transactions in general, he does not
      possess the requisite experience or competence to testify on the
      standard of care expected of real estate attorneys closing property
      acquisitions in Huntsville, Alabama.

Baswell-Guthrie, 897 F. Supp. 2d at 1192–93 (emphasis in original). Judge Smith

also specifically disqualified Mr. Crockett as an expert because he was not licensed

to practice law in Alabama. Id. at 1194.

      After Judge Smith disqualified Mr. Crockett, Plaintiffs had no expert

testimony on the ALSLA standard of care, so Judge Smith entered summary

judgment in favor of W&L on Plaintiffs’ ALSLA claims. Baswell-Guthrie, 897 F.

Supp. 2d at 1195.

      In this case, Plaintiffs assert that Defendants violated the ALSLA standard

of care by designating Mr. Crockett as an expert witness in the Moquin Case

because he was not licensed to practice law in Alabama and ultimately disqualified

as an expert on the ALSLA standard of care. The court disagrees.

      Alabama law does not hold attorneys liable for “error[s] in judgment upon

                                           38
points of new occurrence, or of nice or doubtful construction.” Herston v.

Whitesell, 348 So. 2d 1054, 1057 (Ala. 1977) (quotation omitted). Here, because

Judge Smith disqualified Mr. Crockett on an issue of first impression, Defendants

made only an “error in judgment upon [a] point[] of new occurrence” by

designating Mr. Crockett as an expert. Thus, they did not commit malpractice.

      As stated above, no court had answered the question of whether a legal

expert had to be licensed to practice law in Alabama to testify about the ALSLA

standard of care before Judge Smith’s ruling. The Alabama Supreme Court

specifically delayed answering that question in 1988 but never revisited the

question. See Crawford v. Hall, 531 So. 2d 874, 876 (Ala. 1988) (stating that the

question of whether an attorney not admitted to the Alabama State Bar could

testify as to the standard of care for Alabama attorneys “will be determined at

another time, in another case”). And the parties do not dispute that no precedent

existed for Judge Smith’s ruling. So Defendants could not have reasonably

anticipated that their choice of expert would fail as a matter of law.

      Besides the fact that Alabama law does not hold attorneys liable for issues of

first impression, Defendants reasonably chose Mr. Crockett as an expert. Plaintiffs

based their ALSLA claims against W&L in the Moquin Case on W&L’s failure to

comply with Section 1031. So, unsurprisingly, Defendants determined that they

needed an expert on Section 1031 transactions to testify that W&L failed to


                                          39
comply with Section 1031. Defendants would then argue that W&L’s Section

1031 failures violated the ALSLA standard of care because, according to

Defendants, the Section 1031 standard of care applied to all attorneys in all states

closing Section 1031 transactions. (See cv-1954, Doc. 213-1 at ¶ 12) (Eugene

Bulso describing this strategy). Though Judge Smith ultimately decided that the

legal requirements of Section 1031 were not synonymous with the ALSLA

standard of care, no reasonable juror could find that Defendants’ strategic decision

constitutes negligence. See Baswell-Guthrie, 897 F. Supp. 2d at 1193.

      Judge Smith even acknowledged the potential merits of Defendants’

rationale for designating Mr. Crockett as an expert. Mr. Crockett testified that “the

duties of attorneys in closing a transaction intended to comply with Section 1031

‘do not vary by state; rather, the same standard of care applies across the Nation.’”

Baswell-Guthrie, 897 F. Supp. 2d at 1193. So Defendants argued that “the

standard of care imposed . . . by the courts in Alabama . . . is precisely the same as

the standard of care in any other state.” Id. And, though he ultimately rejected

Defendants’ arguments, Judge Smith admitted that “the standard of care may, or

may not, require flawless execution of and strict compliance with Section 1031’s

legal requirements in order to avoid malpractice liability under the Alabama Legal

Services Liability Act.” Id.

      Also, the plain language of the ALSLA supports the reasonableness of


                                          40
Defendants’ decision. The ALSLA defines the standard of care as “reasonable

care and skill and diligence as other similarly situated legal service providers in the

same general line of practice in the same general area.” Ala. Code § 6-5-580(1)

(emphasis added). As an expert in Section 1031 transactions, Mr. Crockett could

testify as to attorneys in the “same general line of practice” as W&L. And,

because Section 1031 is a federal law that applies equally across the United States,

Mr. Crockett arguably practices in the “same general area” as W&L.

      Importantly, the ALSLA compares an attorney’s services to attorneys “in the

same general area,” not just to attorneys “in Alabama.” The “same general area”

may or may not expand beyond Alabama in the circumstances of a particular

case—of course, Judge Smith found that “the same general area” did not extend

past Alabama in the Moquin Case. But because reasonable minds could interpret

“the same general area” differently before Judge Smith’s ruling, Defendants’

reasonably interpreted the term to include the area in which Section 1031 applies

equally: the entire country.

      The Alabama Supreme Court acknowledged the geographical ambiguity

embedded in the Alabama standard of care that predated—but was effectively

identical to—the current ALSLA standard of care. Before the Alabama

Legislature enacted the ALSLA in 1988, the Alabama Supreme Court defined the

Alabama standard of care as legal services exercised with “an ordinary and


                                          41
reasonable level of skill, knowledge, care, attention, and prudence common to

members of the legal profession in the community.” Crawford, 531 So. 2d at 876

(emphasis in original). The Alabama Supreme Court acknowledged—but declined

to answer—the question of whether the word “community” could refer to the state,

the county, the “local community,” or “a national ‘community.’” Id.

      The current ALSLA standard of care, enacted by the Alabama Legislature in

1988 and reviewed by Judge Smith, presents the same ambiguity as the pre-

ALSLA standard of care. Like “members of the legal profession in the

community,” “similarly situated legal service providers in the same general line of

practice in the same general area” might refer to a national community, especially

in a case where attorneys in Alabama must follow the same requirements as

attorneys in any state, like they must do when closing Section 1031 transactions.

      Plaintiffs raise another challenge to Defendants’ designation of Mr.

Crockett: that Defendants had better options available. Plaintiffs assert that

Defendants should have disclosed two other available experts on the ALSLA

standard of care who, unlike Mr. Crockett, were Alabama attorneys. (See cv-1953,

Doc. 228 at 33–35).

      Defendants hired one of these other experts, Jeff DeArman, to testify in the

Park Tower Case. In that case, Mr. DeArman opined that W&L’s handling of the

Park Tower purchase violated the ALSLA standard of care. (See cv-1953, Doc.


                                         42
231-8 at 1–3). And Defendants hired the other expert, John F. Lyle, III, to testify

in both the Park Tower Case and the Moquin Case as to matters unknown to the

court—the only document that establishes Defendants’ retention of Mr. Lyle, his

engagement letter sent to Mr. Bulso, does not indicate the topics on which Mr.

Lyle would testify. (See cv-1953, Doc. 231-30).

      The court rejects Plaintiffs’ argument regarding Mr. Lyle. No evidence

exists of his qualifications, his expertise on the ALSLA standard of care, or the

opinions he would have given in the Moquin Case had he been designated as an

expert; so no genuine dispute exists as to whether Defendants were negligent by

not designating him.

      On the other hand, Plaintiffs’ argument regarding Mr. DeArman deserves

more attention. Because of Mr. DeArman’s expert report in the Park Tower Case

opining that W&L violated the ALSLA standard of care, Mr. DeArman may have

passed muster as an expert in the Moquin Case.

      But whether Plaintiffs would have ultimately fared better with Mr. DeArman

as their expert goes to the “case within a case” element of their ALSLA claim.

Plaintiffs need to prove their case within a case “in addition to duty, breach,

proximate cause, and damages.” Bonner, 26 So. 3d at 1122 (emphasis added).

And Plaintiffs have not identified any duty that Defendants breached by

designating Mr. Crockett as an expert even though Mr. DeArman was available.


                                          43
      Plaintiffs have offered no evidence that shows the ALSLA standard of care

imposes a duty to choose one expert witness over another even when the chosen

witness was a reasonable choice. Plaintiffs’ only legal expert witness in this case,

Mark Hoffman, offered no opinions on this point; instead, he only opined that

Plaintiffs would have succeeded at trial in the Moquin Case if Defendants’

designated Mr. DeArman. (cv-1953, Doc. 120-3 at 5, ¶ 10; Doc. 120-4 at 39–40).

On the other hand, Defendants’ expert on the ALSLA standard of care, Bruce

Rogers, opined that Defendants did not breach any standard of care in designating

Mr. Crockett as a witness. (cv-1953, Doc. 221-1 at 18–21). So no genuine issue of

material fact exists because no evidence shows that Defendants violated the

ALSLA standard of care by designating Mr. Crockett as an expert witness instead

of Mr. DeArman.

      In sum, Defendants reasonably chose Mr. Crockett as an expert witness in

the Moquin Case based on his expertise on Section 1031 of the Internal Revenue

Code, that statute’s equal application to attorneys in all states, and their reasonable

interpretation of to whom “similarly situated legal service providers in the same

general line of practice in the same general area” refers. Defendants’ choice failed

only after Judge Smith ruled on a matter of first impression; as stated above,

Alabama law does not hold attorneys liable for reasonable decisions that backfire

on issues of first impression. See Herston, 348 So. 2d at 1057. And no evidence


                                          44
shows that Defendants breached a duty by choosing Mr. Crockett even though Mr.

DeArman was available. So no genuine dispute exists that Defendants did not

violate the ALSLA in designating Mr. Crockett as an expert witness in the Moquin

Case and the court will enter summary judgment in Defendants’ favor on that

claim.

               2.     Applying Settlement Funds Obtained in the Moquin Case to
                      Legal Fees Owed in Other Cases

         Next, Plaintiffs assert that Defendants violated the ALSLA by taking funds

obtained from the settlement agreement with Coldwell Banker in the Moquin Case

and then applying those funds to fees owed to Defendants for services rendered in

other cases. Defendants move for summary judgment on this claim because,

according to Defendants, their fee agreement with Plaintiffs allowed Defendants to

apply the settlement funds to fees owed in other cases. (See cv-1954, Doc. 213-1

at ¶ 15). Indeed, an August 5, 2009 agreement between the parties expressly

provides that the fees owed in the Park Tower Case, the Moquin Case, and the

White Sands Cases could be paid out of settlement proceeds obtained in any of

those cases. (cv-1954, Doc. 24-4 at 1).

         But Plaintiffs assert that the parties modified their fee agreement after

August 5, 2009 in a manner that prohibited Defendants from handling the Coldwell

Banker settlement funds in the way that they did. (cv-1953, Doc. 228 at 32–33).

But, fatal to Plaintiffs’ argument, they have no evidence to support it.

                                            45
      Plaintiffs give a shotgun citation to several materials on the record that

purportedly support their contention that the parties modified their fee agreement.

(See cv-1953, Doc. 228 at 32, ¶¶ 9, 9(a)) (see also cv-1953, Doc. 228 at 78–79).

But none of those materials—Kevin Donahue’s deposition, Anne O’Shea’s

deposition, Kate Donahue’s deposition, and email correspondence between Eugene

Bulso and Kate Donahue—mention any modification to the parties’ fee agreement

whatsoever. And no evidence of a fee agreement modification exists elsewhere on

the record. So no genuine dispute exists that the parties contractually agreed that

Defendants could apply the Coldwell Banker settlement funds to legal fees owed

by Plaintiffs in other cases. Thus, the court will enter summary judgment in favor

of Defendants on Plaintiffs’ ALSLA claims based on the use of the Coldwell

Banker settlement funds.

             3.    Overbilling in the Moquin Case

      As they allege Defendants did in the Park Tower Case, Plaintiffs allege that

Defendants “excessively overcharg[ed] Plaintiffs for deficient legal services,

bill[ed] for services not performed and bill[ed] for services that were not

necessary” in the Moquin Case. (cv-1954, Doc. 1 at ¶ 33). As the court explained

above when analyzing Plaintiffs’ overbilling claim in case no. 2:14-cv-1953,

Plaintiffs reframe their overbilling claim as an affirmative defense to Defendants’

counterclaim for unpaid legal fees. (See cv-1953, Doc. 228 at 71–72). So the


                                          46
court will address Plaintiffs’ overbilling arguments when analyzing the motions for

summary judgment on Defendants’ counterclaims.

      E.     Defendants’ Counterclaims

      In each of these three cases, Defendants have counterclaimed for attorneys’

fees and expenses that Plaintiffs allegedly owe Defendants pursuant to the January

28, 2009 engagement letter setting out the parties’ fees and expenses agreement.

In case no. 2:14-cv-1953, Defendants seek $66,540.65 for fees and expenses in the

Park Tower Case. (cv-1953, Doc. 4 at 12). In case no. 2:14-cv-1954, Defendants

seek $147,666.53 for fees and expenses in the Moquin Case. (cv-1954, Doc. 4 at

13–14). And in case no. 2:14-cv-1955, Defendants seek $98,120.07 for fees and

expenses in the White Sands Cases. (cv-1955, Doc. 4 at 11). Plaintiffs admit that

they have not paid those bills. For the following reasons, the court will grant in

part Defendants’ motions for summary judgment as to Plaintiffs’ liability for

unpaid attorneys’ fees, but deny in part Defendants’ motions for summary

judgment as to the exact amount of the fees to which Defendants are entitled.

      In each case, Defendants attached to their motion for summary judgment a

declaration from Eugene Bulso that, according to Defendants, constitutes

“competent evidence that legal fees and expenses billed in the [Park Tower Case,

the Moquin Case, and the White Sands Cases] were reasonably and necessarily

incurred in the representation of the Plaintiffs” and “competent proof that Plaintiffs


                                          47
have failed to pay [the claimed amounts] of those fees and expenses.” (cv-1953,

Doc. 206 at 32; cv-1954, Doc. 212 at 27; cv-1955, Doc. 208 at 32).

         Mr. Bulso’s declaration identifies the principal that Plaintiffs owe LBN in

each case; states that the amounts “were reasonably and necessarily incurred in the

representation of Plaintiffs”; states when the amounts became past due; and

calculates the interest owed on the principal at a 6% simple interest rate per annum.

(cv-1953, Doc. 207-1 at ¶ 28; cv-1954, Doc. 213-1 at ¶ 20; cv-1955, Doc. 209-1 at

¶ 28).

         In opposition to Defendants’ counterclaims and synonymously in support for

Plaintiffs’ overbilling claims, Plaintiffs raise several unavailing arguments and

have offered no expert testimony to challenge the reasonableness of Defendants’

fees and expenses or the fact that Defendants are entitled to any of their claimed

fees that they did not concede.

         First, Plaintiffs contend that Mr. Bulso is biased so the court should not rely

on his declaration as evidence of unpaid attorneys’ fees. (cv-1953, Doc. 228 at

79). The court disagrees. Mr. Bulso’s partnership of the law firm to which

Plaintiffs owe fees does not by itself constitute evidence of bias that, as a matter of

law, would defeat his competence to testify about unpaid attorneys’ fees. Instead,

the question of Mr. Bulso’s bias presents a credibility issue for a jury on the

question of the amount of fees to which Defendants are entitled. See Adams v.


                                            48
Lab. Corp. of Am., 760 F.3d 1322, 1332 (11th Cir. 2014) (“Bias in an expert

witness’s testimony is usually a credibility issue for the jury.”).

      Next, Plaintiffs contend that, as a matter of law, a jury must determine

whether Defendants fees are reasonable. (cv-1953, Doc. 228 at 79). Plaintiffs are

incorrect. The reasonableness of Defendants’ fees would be a jury question if

Plaintiffs offered expert testimony to create a genuine dispute as to the

reasonableness of those fees. Plaintiffs have not done so.

      And Plaintiffs rely only on an inapposite case from the District of

Connecticut, Master-Halco, Inc. v. Scillia, Dowling & Natarelli, LLC, 739 F.

Supp. 2d 125 (D. Conn. 2010), for their mistaken proposition of law that the

question of reasonableness in this case must necessarily go to a jury. (See cv-1953,

Doc. 228 at 79–80). Master-Halco is not a legal malpractice case or even a dispute

over attorneys’ fees; instead, that case involved a plaintiff-manufacturer who

brought fraud claims against its accounting firm for allegedly falsifying financial

statements. 739 F. Supp. 2d at 127. The plaintiff sought as compensatory

damages from its accounting firm the litigation costs the plaintiff incurred from

pursuing lawsuits against third parties as a result of the financial statements. The

District of Connecticut held that the jury would have to resolve the genuine dispute

over the reasonableness of the legal expenses the plaintiff incurred when

calculating compensatory damages. Id. at 135. No other part of Master-Helco is


                                           49
even tangentially relevant to the issue that Plaintiffs face regarding Defendants’

counterclaims: that Plaintiffs have not offered expert testimony to create a genuine

dispute over the reasonableness of Defendants’ attorneys’ fees.

      Then Plaintiffs assert that they do not have to pay their outstanding bills

because Defendants provided negligent representation. (See cv-1953, Doc. 228 at

81). But, for the several reasons discussed above, the court has found that

Defendants did not provide negligent legal representation.

      Plaintiffs also assert that they “are entitled to offset the fees they paid to hire

replacement counsel in each of the matters after Mr. Bulso quit.” (cv-1953, Doc.

228 at 82). But they offer no evidence or law to support this proposition and the

fees they paid to their replacement counsel has no bearing on the reasonableness of

Defendants’ fees. And no statement exists from Plaintiffs’ replacement counsel

that Plaintiffs incurred any consequential costs for having to correct any of

Defendants’ alleged errors.

      So the court finds that no genuine dispute of material fact exists that

Plaintiffs are liable for unpaid attorneys’ fees and expenses owed to Defendants.

      But a genuine dispute of material fact does exist as to the amount of fees and

expenses that Plaintiffs must pay Defendants. One piece of evidence on the record

suggests that Defendants might not be entitled to all of their claimed fees. John

Donahue testified at his deposition that Mr. Bulso called Mr. Donahue in May


                                           50
2011 to tell him that LBN could no longer represent Plaintiffs. (cv-1953, Doc.

231-32 at 1–2). According to Mr. Donahue, Mr. Bulso said on the phone call that

he would waive or reduce the fees still owed to him and his firm. (Id.). If Mr.

Bulso agreed to waive or reduce his fees, then Defendants might not be entitled to

all of their fees, so Mr. Donahue’s deposition testimony raises a genuine issue of

material fact as to the amount of fees owed to Defendants.

      Mr. Donahue’s deposition testimony raises evidentiary issues that the court

will resolve in Plaintiffs’ favor. Defendants argue that Mr. Donahue’s testimony is

inadmissible parol evidence. (cv-1953, Doc. 237 at 15). Defendants do not

explain why the testimony is inadmissible parol evidence and instead only cite an

Alabama Supreme Court case that describes generally the parol evidence rule:

Marriott Int’l, Inc. v. deCelle, 722 So. 2d 760, 762 (Ala. 1998)). But presumably

Defendants argue that Mr. Donahue’s testimony is inadmissible parol evidence

because Defendants believe that Mr. Bulso’s purported oral agreement to waive or

reduce his fees would contradict the terms of the parties’ written fee agreement.

      Also, Mr. Donahue’s description of what Mr. Bulso said on the phone is

hearsay. See Fed. R. Evid. 801 (defining hearsay as an out-of-court statement that

a party offers in evidence to prove the truth of the matter asserted in the statement).

      But a non-moving party can defeat summary judgment with materials that

may not be admissible at trial or may be reduced to admissible form. Celotex


                                          51
Corp. v. Catrett, 477 U.S. 317, 324, 327 (1986). Here, Plaintiffs could overcome a

hearsay objection at trial by calling Mr. Bulso as a witness. And Plaintiffs, who

have not had an opportunity to respond to Defendants’ parol evidence argument,

might overcome a parol evidence objection at trial by showing that Mr. Bulso’s

alleged statements do not fall under Alabama’s definition of inadmissible parol

evidence. See Alabama Elec. Co-op., Inc. v. Bailey’s Const. Co., 950 So. 2d 280,

287 (Ala. 2006) (“The [parol evidence] rule provides, generally, that when the

parties reduce a contract to writing, intended to be a complete contract regarding

the subject covered by that contract, no extrinsic evidence of prior or

contemporaneous agreements will be admissible to change, alter or contradict such

writing.”) (quotation omitted). Indeed, Mr. Bulso’s purported statements do not

appear to be an agreement made “prior or contemporaneous” to the parties’ written

fee agreement, but a subsequent concession as to the amount of fees owed.

      Perhaps Defendants consider Mr. Bulso’s purported statements to be

inadmissible parol evidence for some other reason, but they have not disclosed any

such argument to the court. And, again, Plaintiffs have not had an opportunity to

respond to Defendants’ parol evidence arguments, whatever those arguments may

be. So, despite the potential inadmissibly of Mr. Bulso’s purported statements at

trial, the court has properly considered Mr. Donahue’s testimony to be capable of

creating a genuine issue of material fact as to the amounts owed to Defendants


                                         52
sufficient to defeat summary judgment.

      Having found a genuine issue of material fact as to whether Defendants are

entitled to all of the fees for which they have counterclaimed, the court will deny

in part Defendants’ motions for summary judgment on their counterclaims only as

to the amounts of damages for Defendants’ counterclaims. But because no genuine

dispute exists that Plaintiffs are in fact liable for any unpaid attorneys’ fees that a

jury finds not conceded by Defendants, the court will grant in part Defendants’

motions for summary judgment as to Plaintiffs’ liability for the counterclaims.

IV.   CONCLUSION

      For the reasons stated above, by separate order, the court will GRANT

Defendants’ motions for summary judgment as to Plaintiffs’ claims and will

DISMISS WITH PREJUDICE all of Plaintiffs’ claims remaining in these cases.

But the court will GRANT IN PART and DENY IN PART Defendants’ motions

for summary judgment on their counterclaims. Specifically, the court will grant

Defendants’ motions for summary judgment as to Plaintiffs’ liability for

Defendants’ counterclaims, but will deny Defendants’ motions for summary

judgment as to the amount of damages for their counterclaims.

      DONE and ORDERED this 20th day of December, 2019.


                                         ____________________________________
                                         KARON OWEN BOWDRE
                                         CHIEF UNITED STATES DISTRICT JUDGE

                                           53
